\ooo-_lo\m-l>.wm»_.

f\Jl\Jl\)l\Jl\J[\J[\J[\J>-"r-¢l-»-\>_a»-¢>-*»-~a)-)-~
*-]O\'Lh-I>~L)J[\J>_‘C\DOO“-JO\Lh-D~WNP_‘O

~.)
>O

Case 3:19-cr-OO782-.]LS Document 11 Filed 02/12/19 Page|D.lB Pagelon

am

aaa 153 area 4

     

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 19-MJ-0007-JLB
Plaintiff,
ORDER OF DETENTION ON
v. DEFENDANT’S WAIVER OF
BAIL PENDING TRIAL
ROBERT ARNOLD KOESTER,
Defendant.

 

In accordance With the Bail Reforrn Act of 1984 (18 U.S.C. § 3141, et seq.),
a detention hearing Was set for Febraary 12, 2019, in order to determine Whether
(“defendan ”) Robert Arnold Koester should be held in custody pending trial.
Special Assistant United States Attorney Renee Green appeared on behalf of the
United States. Attorney Melissa Bobrow appeared on behalf of the defendant The
defendant knowingly and Voluntarily Waived his right to the setting of bail and a
detention hearing on the record and in the presence of counsel

0 R D E R
IT IS HEREBY ORDERED, based on the defendant’s Waiver, that the

defendant be detained pending trial and, if convicted, sentencing in this matter,

 

i..

\GOO--]G\Lh-LL)JI\J

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

')Q

Case 3:19-cr-OO782-.]LS Document 11 Filed 02/12/19 Page|D.l€ PageZon

without prejudice or waiver of the defendant’s right to later apply for bail and
conditions of release, and without prejudice or a waiver of the right of the United
States to seek detention in the event of an application by the defendant for such relief.

IT IS FURTHER ORDERED that the defendant be committed to the custody
of the Attorney General or his designated representative for confinement in a
corrections facility separate, to the extent practicable, from persons awaiting or
serving sentence or being held in custody pending appeal. The defendant shall be
afforded reasonable opportunity for private consultation with counsel.

While in custody, upon order of a court of the United States or upon the
request of an attorney for the United States, the person in charge of the correctional
facility shall deliver the defendant to the United States Marshal for the purpose of
an appearance in connection with a court proceeding or any other appearance
stipulated to by defense and Government counsel.

This order is made without prejudice to modification by this Court, or the
court in the originating district, and Without prejudice to the defendant’s exercise of
his right to bail and a detention hearing at a future date.

IT IS SO ORDERED.

DATED; nip/frey @/\0)1\ `l€i ll >M
NORABLE JILL L. BURKHARDT
ited States Magistrate Judge

 

